Citation Nr: 0110755	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In this case, the Board observes that the veteran underwent 
multiple VA examinations in conjunction with his current 
claim in August and September of 1999, but none of his 
examiners addressed the question of whether his service-
connected disabilities (including a duodenal ulcer with 
gastroesophageal reflux, post-traumatic stress disorder, left 
knee synovitis, degenerative changes of the left knee, and 
inactive malaria) rendered him unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16 
(2000).  In fact, the general medical examiner was, for each 
condition diagnosed, to described its effect on the veteran's 
usual occupation and daily activities.  The examiner did not 
do this.  The VA has a duty to supplement the record by 
obtaining the report of an examination which includes an 
opinion as to the effect of the veteran's service-connected 
disabilities, by themselves, on his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Such an 
opinion would be particularly helpful in this case, as a VA 
counseling psychologist, in a January 1997 letter submitted 
with the June 1999 application, indicated that because of the 
severity and chronicity of the veteran's service-connected 
disabilities, the veteran was physically unable to 
participate in a program of rehabilitation and that the 
veteran's "physical condition" served as a barrier to 
gainful employment.  

Additionally, during his September 1999 VA psychiatric 
examination, the veteran reported current treatment from a VA 
psychiatrist at the Evansville, Indiana VA Outpatient Clinic 
(VAOPC).  In his application, he also made reference to 
treatment for service-connected disabilities at Deaconess 
Hospital.  The RO should ensure that all relevant VA and 
private treatment of the veteran's service-connected 
disabilities is obtained and added to the record.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).

Finally, the Board notes that the RO apparently reviewed the 
veteran's VA vocational rehabilitation records in connection 
with this claim as reference is made to such records in the 
May 2000 Statement of the Case.  On remand, the RO should 
ensure that such records are obtained and forwarded to the 
Board for review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected disabilities since 1998, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should, 
at the least, obtain records of treatment 
of the veteran's service-connected 
disabilities from the Evansville VA 
outpatient clinic.  If no such records 
are available, documentation to that 
effect should be added to the claims 
file.

2.  The RO should obtain the veteran's VA 
Chapter 31 vocational rehabilitation 
records and associate them with the 
evidence of record.  All records received 
by the RO should be added to the claims 
file, and, if no such records are 
available, documentation to that effect 
should be added to the claims file.

3.  Then, the RO should then refer the 
veteran's claims folder to the VA general 
medical examiner who examined the veteran 
in August 1999, if possible, otherwise 
the file should be referred to another 
appropriate VA examiner.  The examiner 
should review the reports of VA 
examinations of the veteran conducted in 
August 1999 and September 1999 as well as 
the other relevant evidence of record to 
determine the effect of his service-
connected duodenal ulcer with 
gastroesophageal reflux, post-traumatic 
stress disorder, left knee synovitis, 
degenerative changes of the left knee, 
and inactive malaria on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed.  The examiner must offer an 
opinion as to whether it is at least as 
likely as not that the veteran is unable 
to obtain and maintain gainful employment 
solely as a result of his service-
connected disorders, without regard to 
his age or any other nonservice-connected 
disorders.  The opinion must include a 
complete rationale.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

5.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to TDIU.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


